Citation Nr: 0628202	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to restoration of an 80 percent disability 
evaluation for the service-connected bilateral hearing loss.  

2.  Entitlement to a separate 10 percent evaluation for the 
service-connected tinnitus.  

3.  Entitlement to an increased disability rating for the 
service-connected residuals of a gunshot wound to the right 
lower extremity, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from July 1948 to 
August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the RO.  

The record shows that in August 2005, a private examiner 
suggested that the veteran's hearing loss had deteriorated 
significantly since June 2005.  The Board therefore refers 
the issue of an increased rating for the service-connected 
bilateral hearing loss to the RO for appropriate action.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).   

The issues of an increased disability rating for the service-
connected residuals of a gunshot wound to the right lower 
extremity and TDIU rating are addressed in the remand portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The August 2005 rating decision reducing the evaluation 
for the service-connected bilateral hearing loss from 80 to 
70 percent was improper because it was not based on evidence 
showing improvement.  

2.  The veteran experiences recurrent tinnitus, a disability 
which, under applicable VA regulations, is already assigned a 
single disability rating of 10 percent.  



CONCLUSIONS OF LAW

1.  The reduction of the 80 percent to a 70 percent rating 
for the service-connected bilateral hearing loss is void ab 
initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 
3.344(c), 4.87, Diagnostic Code 6100 (2005).  

2.  The claim for a separate 10 percent disability rating for 
the service-connected tinnitus is denied as a matter of law.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  

With respect to the rating reduction issue, given the 
favorable action taken hereinbelow, further discussion 
explaining how VA complied with this Act is unnecessary.  

As for the claim for a separate compensable rating for 
tinnitus, the Board points out that VA's Office of General 
Counsel has held that under 38 U.S.C. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability 
ratings for each ear for bilateral service-connected 
tinnitus.  See VAOPGCPREC 2-2004.  



I.  Rating reduction

A May 2005 rating decision granted service connection for 
bilateral hearing loss; an 80 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6100, effective 
July 30, 2004.  

The assigned evaluation was based primarily on the results of 
a May 2005 VA audiology examination.  

The referenced examination showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
85
105
105+
LEFT
40
60
75
85
105

The average pure tone decibel loss in the right ear was 84, 
and in the left ear was 81.  Speech audiometry revealed 
speech recognition ability of 28 percent in the right ear and 
of 44 percent in the left ear.  

The May 2005 rating action stated that a future VA 
examination was not required, as improvement in the hearing 
loss was not anticipated.

Nevertheless, the RO scheduled the veteran for a second VA 
audiological examination in June 2005.  

The June 2005 examination showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
80
105
105
LEFT
35
55
75
85
100

The average pure tone decibel loss in the right ear was 83, 
and in the left ear was 79.  Speech audiometry revealed 
speech recognition ability of 36 percent in the right ear and 
of 40 percent in the left ear.  

The audiologist, who also conducted the May 2005 examination, 
concluded that there had been no significant change since the 
last examination.  

Based on the results of the June 2005 VA examination, the RO 
in August 2005 reduced the evaluation assigned the disorder 
to 70 percent, effective on September 1, 2005.  The RO 
explained that the findings on the June 2005 VA examination 
demonstrated improvement in the veteran's hearing loss.  

Received in September 2005 was the report of an August 2005 
private audiological examination of the veteran.  The private 
examiner indicated that, based on his audiological testing of 
the veteran that month, and his review of the above VA 
examinations, the veteran's hearing had not improved, but 
rather had deteriorated.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2005).  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  

The Board notes that while the procedural steps outlined in 
38 C.F.R. § 3.105(e) were not accomplished prior to the 
reduction in this case, those steps were not required, as the 
veteran's overall disability rating remained unchanged 
despite the reduction.  See VAOPGCPREC 71-91.  

With respect to whether the evidential requirements for 
reducing the evaluation have been met, the Board notes that 
38 C.F.R. § 3.344(a) regarding stabilization of disability 
ratings is not for application, since the 80 percent 
evaluation had not been in effect for a period in excess of 
five years; the 80 percent evaluation was in effect from July 
2004 to September 2005.  See Brown v. Brown, 5 Vet. App. 413, 
418 (1993).  

According to 38 C.F.R. § 3.344(c), for disabilities which 
have not become stabilized and are likely to improve, 
reexaminations disclosing improvement in the disability will 
warrant reduction in rating.  

The evidence on which the August 2005 reduction in the 
assigned 80 percent rating was based did not present an 
adequate basis for finding improvement in the service-
connected disability.  

The June 2005 VA examination reported nearly identical 
findings to those shown at the May 2005 VA examination (the 
examination on which the initial 80 percent evaluation was 
based).  The audiologist who conducted both examinations 
noted in June 2005 that there had been no significant change 
in the veteran's hearing between the two examinations.  

Moreover, the Board points out that the only variable 
responsible for the veteran's bilateral hearing loss equating 
to a 70 percent, rather than an 80 percent evaluation under 
38 C.F.R. § 4.85, TABLE VII, is an 8 percent difference on 
the speech discrimination score for the right ear.  

In May 2005, his speech discrimination score was 28, which 
fell into the 0 to 34 percent range, and equated to a 
category designation of XI after the average pure tone 
decibel loss was considered.  In June 2005, his 
discrimination score was 36 percent, which barely fell into 
the next higher range of 36 to 42 percent (equating to a 
category designation of X, once the pure tone decibel loss 
was considered).  

The VA audiologist concluded that there was no significant 
change in the veteran's auditory acuity, and the August 2005 
private examiner concluded that there had been no improvement 
at all.

In this case, the Board finds that there was no basis on 
which to consider the change in TABLE VI category designation 
resulting from the results of the June 2005 examination as 
evidence of improvement in the disability, rather than as a 
normal variation in results expected where a veteran is less 
than totally deaf.  

The two tests were conducted about one month apart, and show 
virtually the same findings, except for a slightly higher 
speech discrimination score for the right ear which was just 
enough to place the hearing loss for that ear into a lower 
category designation.  The Board notes that speech 
discrimination in the left ear was actually lower in June 
2005 than in May 2005.  

When all of the evidence is reviewed, including the VA and 
private examiner's opinions, the Board finds that actual 
improvement in the bilateral hearing loss was not 
demonstrated at the time of the August 2005 rating decision.  

In short, the evidence on which the reduction of the 80 
percent evaluation was based did not show improvement in the 
disorder.  The reduction therefore was not proper.  

Accordingly, by operation of law, the Board concludes that 
restoration of the 80 percent evaluation is mandated as of 
the effective date of the reduction.  


II.  Separate compensable rating for the service-connected 
tinnitus

The veteran, through his representative, asserts that he is 
entitled to a separate 10 percent disability rating for the 
service-connected tinnitus because he reportedly has tinnitus 
that involves both of his ears.  

The veteran first filed a claim to establish service 
connection for tinnitus in July 2004.  

Service connection for tinnitus was granted in May 2005.  The 
RO assigned the veteran a 10 percent evaluation for the 
disorder under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

Later in May 2005, the representative requested that VA 
assign the veteran separate compensable ratings for bilateral 
tinnitus.  

In July 2005, the RO denied entitlement to separate 
compensable evaluations for the service-connected tinnitus.  

In several statements, the representative essentially asserts 
that assignment of separate 10 percent ratings for bilateral 
tinnitus in the veteran's case is required pursuant to Smith 
v. Nicholson, 19 Vet. App. 63, 75 (2005).  In Smith, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, with regard to tinnitus where a claim as to the 
proper evaluation was filed prior to June 13, 2003, 38 C.F.R. 
§ 4.25(b) allows for a separate evaluation for each service-
connected disability arising from a single disease, unless 
otherwise provided.  

The Board notes that 38 C.F.R. § 4.87, Diagnostic Code 6260 
was revised, effective on June 13, 2003, to provide that only 
a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2005).  

Inasmuch as the veteran first filed a claim to establish 
service connection for tinnitus (or any other disorder, for 
that matter) in July 2004, he is not entitled to 
consideration under the version of Diagnostic Code 6260 in 
effect prior to June 13, 2003.  

Moreover, while he relies on the Court's decision in Smith v. 
Nicholson, that case did not establish that separate 
evaluations were warranted for tinnitus in a claim filed on 
or after June 13, 2003.  In any event, the U.S. Court of 
Appeals for the Federal Circuit has reversed the Court's 
decision in Smith, to the extent that the Court had held that 
Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

In sum, the only version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 applicable to this claim specifically prohibits 
assigning separate evaluations for tinnitus, even where the 
tinnitus is bilateral in nature.  Consequently, the law 
prohibits the benefit the veteran is seeking.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  




ORDER

The 80 percent rating for the service-connected bilateral 
hearing loss is restored, effective from the date of the 
reduction.  

The claim for a separate 10 percent evaluation for the 
service-connected tinnitus must be denied.  



REMAND

The veteran contends that the evaluation assigned his 
service-connected residuals of a gunshot wound to the right 
lower extremity does not accurately reflect the severity of 
the disorder.  

Historically, the record shows that he sustained a bullet 
wound to his right knee/leg in service, without artery or 
nerve involvement.  The bullet did not leave an exit wound, 
and the wound involved a compound fracture of the tibial 
plateau.  The veteran was treated for possible osteomyelitis 
associated with the wound.  

The RO has evaluated the veteran's disorder under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311, pertaining to injuries 
involving Muscle Group XI.  

That Diagnostic Code explains that Muscle Group XI involves 
propulsion and plantar flexion of the foot, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  

In connection with this appeal, the veteran was examined by 
VA in June 2005.  The examiner did not address any foot 
impairment at all, other than to note walking problems due to 
ataxia (which, according to treatment records on file, stems 
from hereditary spinal degeneration).  

The examiner also recorded complaints of flare ups and noted 
the presence of limited flexion and extension of the knee, 
but failed to address any functional loss occasioned by those 
flare ups, and left blank the sections of the examination 
report for reporting the ranges of motion at which pain 
begins and ends.  

In short, the Board finds that the examination report does 
not provide findings sufficient to accurately rate the 
veteran's gunshot wound disorder.  The Board therefore will 
remand the case for additional VA examination of the veteran.  

The Board also points out that no treating or examining 
physician has actually identified the precise muscle group(s) 
affected by the gunshot wound.  It appears the RO may have 
chosen Muscle Group XI based on evidence of knee involvement.  
Given, however, that other muscle groups also involve knee 
function, on remand, the VA examination should identify the 
precise muscle group(s) involved.  

With respect to the claim for a TDIU, given that the Board is 
remanding the above increased rating claim, the TDIU claim 
must be remanded as well.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

The Board also points out that the veteran has not been 
afforded a VA examination addressing whether he is unable to 
obtain or maintain substantially gainful employment.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for a total 
rating based on individual unemployability, the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, these remaining matter are REMANDED to the RO 
for the following actions:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination by 
a physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected residuals of a gunshot wound of 
the right lower extremity.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  A complete history must be 
recorded as well as all pertinent medical 
complaints, symptoms and clinical 
findings.  The extent of any right knee 
instability or subluxation should be 
noted.  The examiner must identify all of 
the specific muscle group(s) involved for 
the disability, and should specifically 
identify what functional abilities are 
affected.  

2.  The examiner should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, 
and uncertainty of movement.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  To the extent 
possible, the examiner must distinguish 
the manifestations of the service-
connected right lower leg disorder from 
any nonservice-connected disorder 
present, including ataxia.  

With respect to the scar associated with 
the residuals of a gunshot wound, the 
examiner should make specific findings as 
to the area of the scar (in square inches 
or centimeters), and whether the scar is 
unstable, painful, or productive of any 
limitation of function of the part 
affected.  

The examiner should also provide an 
opinion as to the impact of the residuals 
of a gunshot wound of the right lower 
extremity on the veteran's ability to 
work, to include whether it renders him 
unemployable.  The rationale for all 
opinions expressed should be explained.  
The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  
The examination report is to reflect 
whether a review of the claims file was 
made.  The examination report must be 
typed.  

The RO should also schedule the veteran 
for a VA ear, nose, and throat medical 
examination by an examiner with 
appropriate expertise to determine the 
impact of the veteran's service-connected 
bilateral hearing loss and tinnitus on 
his employability.  All indicated studies 
must be performed, and all findings must 
be reported in detail.  The examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of the bilateral hearing loss and 
tinnitus.  The examiner must opine 
whether the veteran's service-connected 
bilateral hearing loss and tinnitus 
render him unable to secure or follow a 
substantially gainful occupation.  

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  The RO must then readjudicate the 
issues of an increased disability rating 
for the residuals of a gunshot wound of 
the right lower extremity and a TDIU 
rating.  The RO should also determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO must issue a 
Supplemental Statement of the Case, and 
provide the veteran and his 
representative with an opportunity to 
respond.  The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


